Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II in the reply filed on 9/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/1/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 9-10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 4698406) in view of Fujii (US 4603086), Chrobaczek (US 7732536), Nickel (US 4654041), and Feng (WO 2015179011).
	Regarding Claim 5 and 18, Lo teaches a method for producing silicone-fixed fibers comprising: coating or impregnating the fibers (col. 12 ln. 40-46) with a fiber treatment agent comprising silicone (col. 12 ln. 30-40); and curing the coating on the substrate (col. 12 ln. 40-46), wherein the silicone comprises an acrylic-modified organopolysiloxane (A) having two or more acrylic groups per molecule (col. 3 ln. 28-45).  Lo teaches wherein the silicone further comprises an amino-modified organopolysiloxane (B) having one or more amino groups per molecule (col. 3 ln. 12-28).  Lo teaches the fiber treatment agent is a solution in which the silicone is diluted with an organic solvent (col. 10 ln. 33-62) and wherein the solvent is evaporated before the cure step (col. 10 ln. 47-49).
	Lo teaches the molar ratio of the active hydrogen of the amine groups of said amine-functional organopolysiloxane to the acryl groups of said acryl-functional organopolysiloxane be close to stoichiometric proportion in the range of 0.9 to 1.1 (col. 10 ln. 5-20).  Lo does not explicitly teach a mass ratio; however, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the concentration ratio of acrylic-modified organopolysiloxane to amino-modified organopolysiloxane as suggested by Lo, in order achieve a composition with a desired stoichiometric proportion for reaction and curing.
	Lo teaches curing by a Michael-type addition reaction.  Lo does not explicitly teach irradiating the fibers coated or impregnated with the fiber treatment agent with an electron beam so that the silicone is fixed to the fibers; however, electron beam rapid curing of organopolysiloxane materials including amino-acrylate components generally known for Michael addition reactions is known in the art (Fujii, abstract, col. 1 ln. 43-col. 2 ln. 17).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Lo to include electron beam curing, as suggested in Fujii, in order to achieve the benefit of more rapid curing.
	Lo is silent as to the material of the natural fibers; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine a suitable fiber material.  Chrobaczek teaches a similar polyorganosiloxane composition for fabric treatment wherein the fabric is made of cotton fibers (abstract, col. 2 ln. 58-65).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the natural fabrics of Lo to be made of cotton fibers, as taught in Chrobaczek, because it is a known fabric for silicone treatment one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the treatment of Lo with cotton fabrics as taught in Chrobaczek.
	The combined references do not teach washing the fibers and are silent as to the rate of decrease in an amount of Si after the silicone-fixed fibers are washed 10 times; however, Nickel teaches organosiloxanes are difficult to remove from the fiber and the silicone being resistant to laundering and dry cleaning (col. 1 ln. 28-30), i.e. no decrease in the amount of Si after washing ten times.  It would have been prima facie obvious to one of ordinary skill in the art to modify the method of the combined references to include washing any number of times without removal of the fiber treatment, as suggested in Nickel, in order to achieve the benefit of a cleaned fabric. 
	Lo teaches the claimed acrylic modified organopolysiloxane (col. 6 ln. 22-39).  Lo teaches the claimed amino modified organopolysiloxane (col. 4 ln. 5-16).  Lo teaches the composition may be coated onto the substrate in the form of a solution.  Lo does not explicitly teach the composition applied as an emulsion having the claimed concentrations; however, Feng teaches a siloxane polymer containing fiber treatment applied in the form of an emulsion.  Feng teaches  a water continuous phase ([0029]).  Feng teaches a surfactant in an amount of 0.1 to 100 parts by weight of the emulsion and the siloxane polymer in an amount of 0.1 to 90 parts by weight of the emulsion ([0010], [0024]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the application of the coating composition of Lo to be application in the form of an emulsion, as taught in Feng, because it is a known method in the art of applying a siloxane polymer coating to a fiber substrate and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coated fiber of Lo with an emulsion coating composition as in Feng.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the concentrations of the combined references to be any of the taught concentrations suggested in Feng, including those within the claimed range, because Feng teaches they are all suitable concentrations for emulsion coating compositions and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of the combined references with any of the taught concentrations.
	Regarding Claims 9-10, Lo does not explicitly teach the claimed order of mixing; however, Lo teaches the order of mixing is not critical to the operability of the experiment.  It would have been prima facie obvious to one of ordinary skill in the art to modify the order of mixing of Lo to be any order, as suggested by the reference, because selection of any order of mixing ingredients is prima facie obvious.  MPEP 2144.04 IV C.
	Regarding Claim 12, Lo teaches natural fabrics (col. 12 ln. 43-46, i.e. either woven or nonwoven fabric).	
Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive.
	Applicant argues Example 4 of the present specification provides desirable results in comparison to Example 2, Example 3, or the Comparative Example.  Applicant argues the method of Claim 5 results in superior properties of improved durability and texture.  In response to applicant’s argument, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).  The independent claims are open to various acrylic modified organopolysiloxanes, various amino modified organopolysiloxanes, the organopolysiloxanes in any ratio from 10:90 to 95:5, any coating or impregnating method and process parameters, various fiber materials, fiber treatment agent applied in any amount, and any irradiating process parameters.  The examples of the present specification are not commensurate in scope with the present claim language.  Applicant argues the advantageous effects achieved by Example 4 is based on using a combination of organopolysiloxanes, as compared to the other Examples where an individual organopolysiloxane is used; however, this combination is taught by the primary reference.  In response to applicant's argument that the references do not recognize the texture and durability benefits, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Lo teaches the claimed organopolysiloxanes and resultant silicone-fixed fibers; therefore, the properties of the silicone-fixed fibers are inherently present in the prior art.
	Applicant argues the other references do not cure the deficiencies; however, this is not convincing as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712